NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 10-2249
                                    _______________

                            UNITED STATES OF AMERICA

                                            v.

                                   SHAWN DILLARD,

                                              Appellant
                                    _______________

                     On Appeal from the United States District Court
                        For the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 1-08-cr-00270-001)
                        District Judge: Honorable Yvette Kane
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 23, 2011
                                  _______________

          Before: BARRY, AMBRO, and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: June 23, 2011)
                                   _______________

                                       OPINION
                                    _______________

AMBRO, Circuit Judge

       Shawn Dillard was indicted for participating in prostitution and various related

activities. At his trial, the Government briefly and unintentionally displayed a reference
to the fact that Dillard had taken a polygraph examination. The District Court denied

Dillard’s motion for a mistrial. Dillard appeals. We affirm.

                                             I.

       As we write solely for the parties, we recite only those facts necessary to our

decision. Dillard was a trooper for the Pennsylvania State Police. One of his duties as a

trooper was to conduct anti-prostitution patrols. During the course of these patrols,

Dillard took part in prostitution by, among other things, demanding sexual favors and

money from women he detained and arrested. He also informed prostitutes and pimps of

undercover operations and law enforcement activities.

       In March 2009 Dillard was charged with multiple counts: conspiring to impede

the due administration of justice and to promote interstate prostitution in violation of 18

U.S.C. § 371 (Count One); impeding the due administration of justice in violation of 18

U.S.C. § 1503 (Count Two); aiding and abetting interstate prostitution in violation of 18

U.S.C. §§ 1952(a)(3) (Count Three); Hobbs Act extortion in violation of 18 U.S.C.

§ 1951(a) (Counts Four through Seven); and making false statements to law enforcement

officials in violation of 18 U.S.C. § 1001 (Counts Eight and Nine).

       Dillard was tried in May 2009. During the Government’s closing argument, the

prosecutor displayed two inconsistent statements made by Dillard regarding his sexual

involvement with a particular woman. The prosecutor pulled up the first statement, with

the pertinent language (“I did not have sex with her”) highlighted in bright yellow. But,

because a portion of the statement was cut off by the monitor, the prosecutor cropped and

displayed only the relevant language, which was then read to the jury. The prosecutor

                                              2
did the same with the second statement, pulling up the complete document (which

contained the highlighted words “I did have sex with her”), and then cropping the

relevant portion. The defense objected and moved for a mistrial because the second full

statement contained a reference to Dillard’s “polygraph examination” in the first

paragraph. The District Court denied the motion. The jury convicted Dillard of Counts

Two, Three, Eight, and Nine, and acquitted him of Counts One, Four, Five, Six, and

Seven.

                                              II.

         The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

under 28 U.S.C. § 1291. We review a district court’s denial of a motion for a mistrial for

an abuse of discretion. United States v. Hakim, 344 F.3d 324, 328 (3d Cir. 2003) (citing

United States v. Weaver, 267 F.3d 231, 245 (3d Cir. 2001)).

         On appeal, Dillard argues that the District Court abused its discretion by denying

his motion for a mistrial because the Government’s “publishing” of the second statement,

containing an inadmissible reference to Dillard’s polygraph examination, “severely

damaged [his] testimony, which was the cornerstone of his defense, and effectively

deprived him of his right to a fair trial.” Dillard Br. 15. We disagree.

         First, the facts belie Dillard’s argument. As Chief Judge Kane stated when

denying the motion for a mistrial, it was unlikely that members of the jury even saw the

problematic phrase, as she was unable to read the document from where she sat. The

words were only on the screen for a few seconds, were not emphasized in any way, and



                                              3
the relevant highlighted portion later cropped by the prosecutor was at the bottom of the

page, far removed from the offending reference in the first paragraph.

       In any event, even if the jury did see the phrase, the error was harmless. As the

Government points out, “the evidence of [Dillard’s] guilt was overwhelming, consisting

of eyewitness testimony of law enforcement officers, intercepted telephone

conversations, the testimony of victims, telephone records[,] and Dillard’s own admission

of sexual involvement with women he had arrested for prostitution.” Government Br. 19-

20.

       Second, the two cases Dillard cites in support of his argument are distinguishable.

In United States v. Murray, 784 F.2d 188 (6th Cir. 1986), an FBI agent testified that the

defendant had been required to take a polygraph examination. Id. at 188. The Court in

that case found that the disclosure was deliberate and the proof of guilt was not sufficient

to hold that the error was harmless beyond a reasonable doubt. Id. at 188-89. The Court

also concluded that an erroneous jury instruction—that the Government was not required

to prove guilt beyond a reasonable doubt—required reversal. Id. None of that is true of

this case, in which disclosure was fleeting and accidental, proof of guilt was

overwhelming, and there were no independent grounds for a mistrial.

       Similarly, in United States v. Brevard, 739 F.2d 180 (4th Cir. 1984), an FBI agent

testified that he questioned the defendant’s alibi and had asked him to take a polygraph

examination. Id. at 181. After the trial judge struck the testimony and instructed the

prosecutor to avoid any further reference to the polygraph, the FBI agent mentioned it

again during cross-examination. Id. at 181-82. The District Court gave an instruction to

                                             4
the jury to disregard any reference to the polygraph and allowed the trial to proceed. Id.

at 182. On appeal, the Fourth Circuit Court reversed, holding that the defendant’s alibi

defense made critical the issue of his credibility and that the jury could have inferred that

the defendant failed the polygraph because he was not indicted until after he took the

examination. Id. at 182-83. Again, this is not true of our case, in which the evidence of

Dillard’s guilt was overwhelming and did not turn on his testimony, and the context was

not such that we could conclude that the jury could have made negative inferences about

the results of the polygraph from the display of the second statement.

                                       *   *   *   *   *

       For these reasons, we affirm.




                                               5